Exhibit 10.6(a)

June 1, 2012

Aspect Capital Ltd.

Nations House — 8th Floor

103 Wigmore Street

London W1U 1QS, U.K.

Attention: Mr. Anthony Todd, CEO

Re: Management Agreement Renewals

Dear Mr. Todd:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2013 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

Global Diversified Futures Fund L.P.

 

  •  

Diversified 2000 Futures Fund L.P.

 

  •  

Tactical Diversified Futures Fund L.P.

 

  •  

CMF Aspect Master Fund L.P.

 

  •  

Institutional Futures Portfolio LP

 

  •  

Global Futures Fund Ltd.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Brian Centner at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1290.

Very truly yours,

 

CERES MANAGED FUTURES LLC

  By:  

/s/ Brian Centner

   

Brian Centner

    Chief Financial Officer & Director   By:  

/s/ Jonathan Greenwold

    Print Name: Jonathan Greenwold  

BC/sr